EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Hogan on 1/27/2021.

The application has been amended as follows: 
Amended Claim 1, as follows:
1.    (Currently Amended) A method of joining materials, comprising the steps of:
layering a first component comprising a thermoplastic with a second component such that the first component covers an opening formed through the second component;
pressing a metal fastener against the first component through the opening in the second component; and
heating the thermoplastic at an interface of the metal fastener and the first component so that a portion of the thermoplastic flows into a hollow portion of the metal fastener during the step of pressing, wherein a portion of the thermoplastic remains within the first component, adjacent the opening, and wherein a portion of the metal fastener is embedded in the thermoplastic and a joint is formed that attaches the first and second components together when the thermoplastic is cooled.

Amended Claim 11, as follows:
11.    (Currently Amended) A composite assembly, comprising:
a first component comprising a thermoplastic;
a second component having an opening extending therethrough from a first side that faces the first component to an opposite second side; and
a metal fastener attaching the components together, the metal fastener having a shoulder at the second side of the second component and a hollow body extending from the shoulder and through the opening of the second component, wherein a portion of the thermoplastic has flowed into the hollow body of the metal fastener, wherein a portion of the thermoplastic remains within the first component, adjacent the opening, and wherein the hollow body is at least partly embedded in and filled with the thermoplastic of the first component.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to claims 1 and 11, the closest prior art is considered to be US 2008/0107499 to Denham et al. (“Denham”) which discloses:
a method of joining materials, comprising the steps of:
layering a first component 46 comprising a thermoplastic with a second component 45 such that the first component covers an opening 47 formed through the second component;
pressing a metal fastener 42 against the first component through the opening in the second component; and
heating the thermoplastic at an interface of the metal fastener and the first component (see Abstract) so that a portion 28 of the thermoplastic flows into a hollow portion of the metal fastener during the step of pressing, and wherein a portion of the metal fastener is embedded in the thermoplastic and a joint is formed that attaches the first and second components together when the thermoplastic is cooled.
However, the prior art is lacking a teaching, suggestion, or motivation to modify Denham such that: a portion of the thermoplastic remains within the first component, adjacent the opening.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324.  The examiner can normally be reached on Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        1/27/2021